Citation Nr: 0927179	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  41-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for the 
postoperative residuals of right zygomatic fracture.

2.  Entitlement to a compensable evaluation for recurrent 
vesicular eruption of the feet.

3.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Philadelphia, Pennsylvania, RO.  This case was 
transferred to the RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its January 2007 remand, the Board explained that the 
rating criteria that pertain to the postoperative residuals 
of right zygomatic fracture, specifically Diagnostic Code 
(DC) 9903, used by the RO to rate the disability, is based 
upon the degree of nonunion of the mandible.  In a note that 
follows this diagnostic code, it is indicated that the rating 
is dependent upon the demonstrated degree of motion and 
relative loss of masticatory function.  The VA examination 
conducted in 2003 failed to document the severity of 
impairment of masticatory function, especially in terms of 
the degree of restricted motion.

It was also noted that DC 9905, which considers 
temporomandibular articulation, takes into account the degree 
of displacement of the mandible including the results of 
diagnostic tests that measures inter-incisal movement and 
lateral excursion.  That analysis was not conducted.

Further, the skin condition is evaluated under DC 7806, which 
takes into consideration the percentage of the exposed 
affected area (in this case, the Veteran's feet), as well as 
the use of medication.  This information was not included in 
the report of the August 2003 VA examination.

Finally, the Board noted that the RO had evaluated the 
Veteran's sinusitis under DC 6513.  That code takes into 
consideration, frequency of exacerbations, periods of 
incapacitation, and the use of antibiotics in treatment of 
sinusitis.  The August 2003 VA examination report did not 
include a discussion of those factors.

It was for those reasons that the Board remanded the 
Veteran's claim in order for the proper studies and tests to 
be conducted.  The Veteran was afforded new VA examinations 
in February and March of 2009.  Unfortunately, those 
examinations failed to comply with the remand order.  
Specifically, paragraph two (2) of the remand states that 
"the RO should schedule the Veteran for a VA examination for 
the purposes of determining the nature and extent of the 
postoperative residuals of right zygomatic fracture.  All 
indicated tests and studies, including measurement of inter-
incisal movement and lateral excursion, must be conducted."  
Those measurements were not included in the 2009 examination 
report.  

Paragraph three (3) of the remand states "the Veteran should 
be scheduled for a VA examination by a dermatologist to 
ascertain the extent and severity of the service-connected 
skin disorder.  Any necessary tests and studies should be 
performed. Color photographs of the involved areas should be 
included in the report.  It is requested that the examiner 
obtain a detailed medical and occupational history.  The 
examiner is also requested to indicate what percentage of the 
entire body and what percentage of the exposed areas is 
affected by the service connected skin disorder and whether 
antibiotic, systemic therapy or other immunosuppressive drugs 
is required and if yes, the frequency and length of said 
therapy."  The 2009 examination report does not include 
color photographs, nor does it include what percentage of the 
entire body and what percentage of the exposed areas is 
affected by the skin disorder.  The examination report also 
fails to discuss whether antibiotic, systemic therapy or 
other immunosuppressive drugs is required and if yes, the 
frequency and length of said therapy.  

Finally, paragraph four (4) of the remand states that "the 
RO should also schedule the Veteran for a VA medical 
examination to ascertain the nature and severity of his sinus 
disorder.  All necessary tests should be conducted, and the 
examiner should review the results of any testing prior to 
the completion of reports.  The examiner should comment as to 
all residual symptomatology that are a result of sinusitis.  
The examiner's findings should address the rating criteria 
under 38 C.F.R. DC 6513.  The examiner should indicate the 
severity and frequency of any sinus headaches, and indicate 
whether sinusitis is manifested by scabbing, purulent 
discharge and/or crusting.  He/she should note the number and 
duration of any attacks of sinusitis per year, as well as 
well as whether the evidence demonstrates three or more 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic therapy lasting from four to six weeks."  While 
the examiner noted that the Veteran denied sinusitis 
requiring antibiotics since 2005, the 2009 examination report 
did not address the rating criteria as requested under DC 
6513.  

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's January 2007 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board confers on the Veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination for the purposes of 
determining the nature and extent of the 
postoperative residuals of right 
zygomatic fracture.  If possible, the 
2009 examiner should perform the 
examination and provide an addendum 
report.  All indicated tests and studies, 
including measurement of inter-incisal 
movement and lateral excursion, must be 
conducted.  The claims file and a copy of 
this remand must be made available to the 
examiner.

3.  The Veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorder.  Any 
necessary tests and studies should be 
performed. Color photographs of the 
involved areas should be included in the 
report.  If possible, the 2009 examiner 
should perform the examination and 
provide an addendum report.  It is 
requested that the examiner obtain a 
detailed medical and occupational 
history.  The examiner is also requested 
to indicate what percentage of the entire 
body and what percentage of the exposed 
areas is affected by the service 
connected skin disorder and whether 
antibiotic, systemic therapy or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  The claims file and a copy of 
this remand must be made available to the 
examiner.

4.  The RO should also schedule the 
Veteran for a VA medical examination to 
ascertain the nature and severity of his 
sinus disorder.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to the completion of reports.  If 
possible, the 2009 examiner should 
perform the examination and provide an 
addendum report.  The examiner should 
comment as to all residual symptomatology 
that are a result of sinusitis.  The 
examiner's findings should address the 
rating criteria under 38 C.F.R. 
Diagnostic Code 6513.  The examiner 
should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is manifested 
by scabbing, purulent discharge and/or 
crusting.  He/she should note the number 
and duration of any attacks of sinusitis 
per year, as well as well as whether the 
evidence demonstrates three or more 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic therapy 
lasting from four to six weeks.  The 
report of the examination should be 
associated with the Veteran's claims 
file.  The claims file and a copy of this 
remand must be made available to the 
examiner.

5.  Following any additional development 
or notice deemed appropriate by the RO, 
the RO should review the entire claims 
file and then readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains unfavorable, then issue an 
updated supplemental statement of the 
case and give the Veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




